LAMM, J.
Tbis case is a companion case to Gracey v. City of St. Louis, supra, page 384. It stands here on a stipulation providing in effect that it abides tbe judgment in the Gracey case — tbe cause of action and tbe law propositions being tbe same, mutatis mutandis.
In accordance with that stipulation, tbe judgment in tbis case is reversed and tbe cause remanded; and tbe court, nisi, is ordered to set aside tbe nonsuit and proceed with tbe case in accordance with the opinion banded down in Gracey v. City of St. Louis, supra.
All concur, except ValUmt, P. J., absent.